DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/09/2022 has been entered. Claims 1, 9, and 19 have been amended. Claims 4-6, 10, and 23 have been cancelled. Claims 1-3, 7-9, and 11-22 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action mailed on 2/7/2021. Unfortunately, upon updated search following claim amendments, Examiner uncovered applicable prior art that is a basis for a new ground of rejection. Examiner will continue to make themselves available via phone or attorney interview to facilitate patent prosecution moving forward. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (WO 2018172349 A1).
Examiner’s note: For sake of ease, examiner citations will come from US 20200290742 A1 which is a CON of WO 2018172349 A1. The information found in the citations may also be found in WO2018172349A1.
 
Regarding claim 1, Knapp teaches an electrical power system for an aircraft having a hybrid-electric propulsion system, comprising: a) a battery assembly for storing energy (¶ [0123, 0242, 0375]); b) an electric motor controller operatively connected to the battery assembly for conditioning and controlling power to an electric motor (¶ [0374, 0453]. Figure 26); automated manner based on the preference of the pilot (¶ [0401]). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Knapp’s POCS comprised a battery management system that controlled a contactor during a battery system failure, but under all other conditions managed the contactor via a controller or pilot interaction.
Regarding claim 2, Knapp teaches the invention discussed in claim 1, wherein the battery assembly is rechargeable (¶ [0372, 0375]).
Regarding claim 3, Knapp teaches the invention discussed in claim 1, wherein power is distributed in the system using High Voltage Direct Current (HVDC) ( ¶[0418, 0430,0527] teach that the circuits are high-voltage. ¶[0367] teaches the use of DC circuits).
Regarding claim 7, Knapp teaches the invention discussed in claim 1, wherein the electric motor controller is operatively associated with an engine control unit of the aircraft to provide redundant control of the delivery of power to the electric motor (¶ [0453, 0517]).
Regarding claim 11, Knapp teaches the invention discussed in claim 1, but fails to specifically teach wherein a thermal fuse is located between the electric motor controller and the electric motor. However, Knapp does teach the use of fuses to isolate faulty modules or circuits (¶[0572]. Knapp also teaches the use of redundant systems in the powertrain as applied to faults (¶ [0571-0576]), and specifies a controller that can isolate an electric motor from a drive shaft in case of fault (¶ [0374]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Knapp’s aircraft incorporated redundant fuses between the motor controller and motor to isolate a fault. 
Regarding claim 12, Knapp teaches the invention discussed in claim 1, wherein a current sensor is operatively associated with the electric motor to detect an overcurrent condition (¶[0264, 0321, 0365, 0398, 0407, 0410-0417, 0549-0554, 0558]). 
Regarding claim 13, Knapp teaches the invention discussed in claim 1, further comprising means for disconnecting the electric motor from the shaft (Figures 26 and 27, ¶ [0374] teaches that fan 702 is coupled to and driven by one or more electric motors 704 which receive electric energy via the motor controller, with a mechanism or process to isolate individual motors to enable continued operation in the event of one or more electrical or mechanical faults. The ability to isolate motors in operation with a shaft suggests an obvious ability to connect and disconnect respective motors. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Knapp’s aircraft comprised a means for disconnecting the electric motor from the shaft).
Regarding claim 14, Knapp teaches the invention discussed in claim 13, wherein the electric motor controller is operatively associated with the means for disconnecting the electric motor from the shaft (Examiner believes the reasoning provided in response to claim 13 applies to this claim as well).
Regarding claim 15, Knapp teaches the invention discussed in claim 1, wherein the electric motor controller is configured to control current and frequency to the electric motor to control torque output to the shaft (¶ [0323-0327] teaches the use of the motor controllers to adjust the levels of torque output based on the desired flight plan. ¶ [0374]  teaches the use of a motor controller configured to regulate the electric energy to the electric motors with DC-AC rectifiers. Electric energy is the product of voltage, current, and time. Further, the use of AC indicates that there is an inherent frequency of oscillations (hz) occurring in the current).
Regarding claim 16, Knapp teaches the invention discussed in claim 1, wherein the electric motor controller is configured to provide electric power system protections (Examiner believes the responses found for claims 13 and 14 satisfy this limitation).
Regarding claim 17, Knapp teaches the invention discussed in claim 1, wherein the electric motor controller is configured to communicate with the battery management system (¶ [0453]).  
Regarding claim 18, Knapp teaches the invention discussed in claim 1, wherein the electric motor controller is configured to provide information to the pilot and flight engineer relating to system performance and health (¶ [0556-0564]).
Regarding claim 19, Knapp teaches the invention discussed in claim 1, , wherein the electric motor controller is configured to perform backup torque command calculations in case of engine control unit (ECU) failure based on power lever angle (PLA) input (¶ [0177-0197, 0203, 0322, 0355, 0363-0365]).
Regarding claim 20, Knapp teaches the invention discussed in claim 1, wherein the electric motor is operatively associated with a heat engine in a hybrid-electric propulsion system (¶ [0367-0369, 0377 0426]).
Regarding claim 21, Knapp teaches the invention discussed in claim 20, wherein the electric motor and the heat engine are arranged in a parallel drive configuration (¶ [0377], Figure 26 depicts engines operating in parallel driving parallel generators that supplement power to parallel motors).
Regarding claim 22, Knapp teaches the invention discussed in claim 20, wherein the electric motor and the heat engine are arranged in an in-line drive configuration (¶ [0377], Figure 26 depicts engines driving generators that supplement power to motors in line).

Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al. (WO 2018172349 A1) in view of Electric Motor Drive Installation and Troubleshooting PDF (100910_ATP.pdf) hereinafter “EMD”.
Regarding claim 8, Knapp teaches the invention discussed in claim 1, but fails to teach the motor controller grounded to the aircraft. However, the technique of grounding controllers is well known in the art. EMD, Chapter 9, page 238 indicates electric motor drives (which is defined as a controller that powers a motor in the last paragraph of page 248) are intended to be powered from grounded systems. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to ground Knapp’s controller to the aircraft, in order to prevent the arcing of electricity in the controller. 
Regarding claim 9, Knapp as modified by EMD teaches the invention discussed in claim 1, in addition to teaching an ungrounded electric motor controller. EMD, Chapter 9, page 238 indicates that electric motor drives (defined as a controller as noted in response to claim 8), are intended to be powered from grounded systems. However, EMD teaches that ungrounded systems are permitted in limited circumstances. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644